DISMISS and Opinion Filed September 28, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00771-CR

            LUIS ALONSO CABALLERO-MORALES, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F14-45493-T

                         MEMORANDUM OPINION
                  Before Justices Molberg, Carlyle, and Browning
                           Opinion by Justice Browning
      On October 29, 2015, after Luis Alonso Caballero-Morales pleaded guilty to

possession of less than one gram of cocaine, the trial court deferred adjudication of

guilt, placing him on deferred adjudication community supervision for three years.

In July 2018, the trial court later extended appellant’s community supervision until

October 29, 2019. In August 2019, the State filed a motion to proceed with

adjudication of guilt, alleging appellant violated various conditions of probation.

Following a July 31, 2020 hearing, the trial court denied the State’s motion, modified

the terms of appellant’s community supervision, and continued him on deferred
adjudication probation until October 28, 2022. Appellant’s notice of appeal from

that decision was filed on August 11, 2020.

      As a general rule, an appellate court may consider appeals by criminal

defendants only after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—

Dallas 1998, no pet.). With regard to deferred adjudication, the Texas Legislature

has authorized appeal of only two types of orders: (1) an order granting deferred

adjudication, and (2) an order imposing punishment accompanying an adjudication

of guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006). Orders

modifying the terms or conditions of deferred adjudication are not in themselves

appealable. Id.

      Here, there is no judgment of conviction; rather, the trial court continued

appellant on deferred adjudication. Under these circumstances, we do not have

jurisdiction. See id.

      We dismiss this appeal for lack of jurisdiction.




                                           /John G. Browning/
                                           JOHN G. BROWNING
                                           JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200771F.U05




                                        –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

LUIS ALONSO CABALLERO-                      On Appeal from the 283rd Judicial
MORALES, Appellant                          District Court, Dallas County, Texas
                                            Trial Court Cause No. F14-45493-T.
No. 05-20-00771-CR         V.               Opinion delivered by Justice
                                            Browning. Justices Molberg and
THE STATE OF TEXAS, Appellee                Carlyle participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered September 28, 2020




                                      –3–